                       Case 2:21-cv-05374-AS Document 9 Filed 07/21/21 Page 1 of 2 Page ID #:27
    Scott A. Burroughs, Esq. SBN: 235718
    Doniger I Burroughs
    603 Rose Avenue
    Venice, CA 90291
    (310) 590-1820




                                                    UNITED STATES DISTRICT COURT
                                                       Central District of California
                                                                                 CASE NUMBER:
                                                                                    2:21-cv-05374-AS
                         Dennis Morris, an Individual
                                                                  Plaintiff(s)                      PROOF OF SERVICE
                                      v.                                                         SUMMONS AND COMPLAINT
                                                                                           (Use separate proof of service for each person/party served)
    Red Ventures, LLC., a Delaware llmlted llablllty company; et al.
                                                                Defendant(s)


1. At the time of service I was at least 18 years of age and not a party to this action and I served copies of the (specify documents) :
    a.    fil summons                            D   first amended complaint           D   third party complaint
          ~ complaint                            D   second amended complaint          D   counter claim
          D
        alias summons                            D   third amended complaint           D   cross claim
          D
        other (specify) :
2. Person served:
   a.~ Defendant (name:) Red Ventures, LLC., a Delaware limited liability company, Individually and doing business as
          Metrolyrlcs
   b. ~ Other (specify name and title or relationship to the party/business named):
      r-d Business Filings Incorporated clo Patrick Duffy - Registered Agent for Service of Process
   c. ~ Address where the papers were served: 108 W 13th St
                                                   WIimington, DE 198011145
3. Manner of Service in compliance with (the appropriate box must be checked):
     a.   ~ Federal Rules of Civil Procedure
    b.    D    California Code of Civil Procedure
4. I served the person named in Item 2:
     a.   ~ By Personal Service. By personally delivering copies.         If the person is a minor, by leaving copies with a parent, guardian,
               conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
          1. ~ Papers were served on (date): 7114/2021 at (time): 12:03 PM
     b.   D    By Substituted Service. By leaving copies:
                 Age: 30            Weight: 150           Hair: Brown               Sex: Male
                 Height: 5'6         Eyes:                Race: Caucasian           Marks:
          1.   D   {home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
                   competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
          2.   D   (business) or a person apparently in charge of the office, or place of business, at least 18 years of age, who was informed
                   of the general nature of the papers .
          3.   D   Papers were served on (date): at (time):
          4.   D   by malling (by certified mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies were
                   left in Item 2(c).
          D papers were mailed on
          5.
       6. D due diligence. I made at least three (3) attempts to personally serve the defendant.

    c. D Mall and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person served ,
               with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage prepaid
               add1 essed to tlie se11de1 . (Attach con1pleted Vv'alver or !e1 vice or su111111011s and eu111plal11t).
cv-1 (03/10)                                         PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                                   PAGE 1
                                                                                                                                                          CW001/218764
                      Case 2:21-cv-05374-AS Document 9 Filed 07/21/21 Page 2 of 2 Page ID #:28


     d.   ~ Service on domestic corporation, unincorporated association {including partnership), or public entity.              (F.R.Clv.P.
              4{h)) (C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a
              managing or general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the
              agent is one authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to
              the defendant.

     e.   D   Substituted service on domestic corporation, unincorporated association {Including partnership), or public entity.
              {C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
              served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies of
              the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the
              California Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

     f. D     Service on a foreign corporation. In any manner prescribed for individuals by FRCP 4(f)

     g. D     Certified or registered mall service. By mailing to an address outside California (by first-class mail, postage prepaid,
              requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt
              by the person served).

     h.   D   Other (specify code section and type of service):

5. Service upon the United States, and Its Agencies, Corporations or Officers.

     a.   D   by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
              accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
              the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

               Name of person served:

              Title of person served:

               Date and time of service: (date): at (time):
     b.   D   By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States
              at Washington, D.C. {Attach signed return receipt or other evidence of actual receipt by the person served).

     c.   D   By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporatior(Attach
              signed return receipt or other evidence of actual receipt by the person served).

6. At the time of service I was at least 18 years of age and not a party to this action.
7. Person serving (name, address and telephone number):                                   a. Fee for service: $ 203.74
         Stephen A. Kempskl                                                               b.   ~ Not a registered California process server
         ON-CALL LEGAL
         2476 Overland Avenue, Third Floor                                                c. D    Exempt from registration under B&P 22350(b)
         Los Angeles, CA 90064                                                            d. D    Registered California process server
         (310) 858-9800                                                                           Registration # :09-58-A
                                                                                                  County: Delaware


8.   D     I am a California sheriff, marshal, or constable and I certify that the foregoing is true and correct.

I declare under penalty of perjury that the foregoing is true and correct.




Date: July 16, 2021                             Stephen A, Kempskl
                                             Type or Print Server's Name




                                                   PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (03/10)                                                                                                                                  PAGE2
                                                                                                                                              218764
